Citation Nr: 0102571	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-14 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death, to include as secondary to tobacco use 
during service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to March 
1969.  He died in April 1995, and the appellant is his former 
wife.  Her appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The issues in this case are inextricably intertwined.  Thus, 
both issues must be remanded to the RO for further 
development.


REMAND

At the time of his death, the veteran had established service 
connection for post-traumatic stress disorder at a 50 percent 
evaluation and for residuals of a left shoulder injury at a 
20 percent evaluation.  His total evaluation for service-
connected disabilities under the combined ratings table of 
38 C.F.R. § 4.25 was 60 percent.  See 38 C.F.R. § 4.25 
(2000).  His death certificate reflects that the immediate 
causes of the April 1995 death were septic shock, 
nephrectomy, and renal cell carcinoma, with pneumonectomy and 
alcoholism listed as other significant conditions related to 
the death.

The appellant submitted a series of documents in which she 
alluded to VA medical records that are not a part of the 
record.  She submitted these documents to the Board, not to 
the RO, which has not reviewed at least one of them, a March 
1987 treatment record.  It has yet to be determined whether 
any additional documents in her possession are merely 
duplicative, or if they have probative value in the case.  
The appellant indicated in a statement received by the RO in 
July 2000 that she had finally received all of his medical 
records (except for the ones immediately prior to his death).  
She said she was submitting "Just a sampling of my husband's 
medical records [at that time]..."  The Board notes that at 
least some of the attached VA medical treatment records were 
not a part of the record at the time of the death.  Although 
some of those documents were duplicative, the Board has 
reviewed the entire record, and one treatment record from 
March 1987 regarding tobacco use was not a part of the record 
until the appellant submitted it in July 2000.  There may be 
further missing records that are in her possession that are 
not duplicative.  Although the Board further notes that the 
RO contacted the appellant for any additional records, as 
stated above, she submitted these particular records directly 
to the Board.  Thus, apparently she may still have missing 
records, even though they were not submitted to the RO in 
response to its letter.  

Further, the veteran died at a VA facility in Philadelphia.  
The Board believes that because the records she did submit 
were from a VA medical facility, it is reasonable to assume 
that the other records to which she alluded are also VA 
treatment records, rather than private treatment records that 
do not invoke a duty to assist the appellant.  The appellant 
later said that she had included "just a few pages of his 
records-there are so many more."  Because it appears that 
the other records were VA treatment records, and the VA has 
constructive notice that these documents exist, an attempt 
must be made to contact the appellant for any additional 
missing VA documents.  These records should be submitted to 
the RO, not the Board.  Although the Board is aware that in 
an accrued benefits case, the record must stand as it did at 
the time of the veteran's death, in this case there is 
evidence that the record did not contain potentially vital VA 
medical treatment notes at that point (according to the 
appellant).

The appellant also submitted a statement requesting the 
release of VA medical records from April 19, 1995 to the 
veteran's death, about 10 days later.  A further review of 
the record shows that the medical documents from April 19, 
1995 to April 29, 1995 from the VA facility in Philadelphia 
are likewise not of record.  Although these documents were 
only related to about 10 days (not a significant length of 
time), the proximity to the veteran's death makes them 
potentially probative.  While this case is in remand status, 
an attempt should be made to obtain them.

In light of these factors, this case should be remanded for 
the following procedural development:

1.  The RO should contact the appellant 
to determine whether she has any 
outstanding VA medical treatment records.  
Any such records should be associated 
with the claims file.

2.  The RO should contact the VA medical 
facility in Philadelphia and attempt to 
associate the medical records from April 
19, 1995 to the time of the veteran's 
death.

3.  Thereafter, the RO should 
readjudicate the claims.  If the 
determinations remain adverse to the 
appellant, she and her representative 
should be issued supplemental statement 
of the case and afforded adequate time to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



